Exhibit 10.1

AMENDMENT TO

NON-QUALIFIED STOCK OPTION GRANT

THIS AMENDMENT TO NON-QUALIFIED STOCK OPTION GRANT (this “Amendment”) is made
and entered into effective as of                     , 2007 by and between
CHENIERE ENERGY, INC., a Delaware corporation (the “Company”), and each of the
undersigned optionees (“Optionee”).

WHEREAS, the Company has previously granted to Optionee certain Non-Qualified
Stock Options (the “Options”) to purchase shares of the Company’s common stock,
$.003 par value per share, subject to the terms and conditions of the Company’s
Amended and Restated 2003 Stock Incentive Plan (the “Plan”), and as provided in
a Non-Qualified Stock Option Grant described on Exhibit A attached hereto (the
“Stock Option Grant”) previously executed by the Company and Optionee;

WHEREAS, pursuant to Section 2.4 of the Plan, the Company and Optionee desire to
amend the Stock Option Grant in order to provide for accelerated vesting upon
certain conditions in accordance with the terms of the Plan;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:

1. Paragraph IV of the Stock Option Grant is hereby deleted in its entirety and
the following shall be added in its place:

“IV. Forfeiture of Options; Acceleration of Vesting. If Optionee’s employment or
other service with the Company or any subsidiary shall be terminated for any
reason, any Options not then vested shall not vest (except as otherwise provided
herein), shall be forfeited back to the Company and shall be available for
re-issuance under the Plan; provided, however, that any such Options not then
vested shall vest upon (i) termination, removal or resignation of Optionee for
any reason within one (1) year from the effective date of a Change of Control,
or (ii) death or Disability of Optionee. Optionee shall have six (6) months
after termination from employment or service during which to exercise any
Options which are exercisable as of the date of termination whether through
acceleration, as provided above, or through the vesting schedule applicable to
this grant. Any Options not exercised within such six-month period shall
terminate, shall be forfeited back to the Company and shall be available for
re-issuance under the Plan.”

2. Unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the same meanings as set forth in the Stock Option Grant and the
Plan.

3. Except as modified and amended in this Amendment, the Stock Option Grant
shall remain in full force and effect.

4. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been entered into and is effective as of
the date set forth above.

 

COMPANY:

Cheniere Energy, Inc.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

AMENDMENT TO

NON-QUALIFIED STOCK OPTION GRANT

 

OPTIONEE:

By:

 

 

Name:

 

 